     1:19-cv-00018-JMC      Date Filed 07/16/20   Entry Number 92   Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                               AIKEN DIVISION

Edward D. Jones & Co., L.P., a Missouri ) Civil Action No.: 1:19-cv-00018-JMC
limited partnership,                            )
                                                )
                     Plaintiff in Interpleader, )
                                                )
v.                                              )
                                                )
American National Insurance Company,            )
a Texas corporation; Transamerica Premier       )  ORDER AND OPINION
Life Insurance Company, an Iowa )
corporation; Leslie Gorman, a South )
Carolina individual; Teressa Gorman, a )
South Carolina individual; Chris McNally, a )
South Carolina individual; and John Does 1- )
50,                                             )
                                                )
                                    Defendants. )
American National Insurance Company, a )
Texas corporation,                          )
                                            )
                           Cross-Claimant, )
                                            )
v.                                          )
                                            )
Leslie Gorman, a South Carolina Individual, )
                                            )
                          Cross-Defendant. )
Leslie Gorman, a South Carolina individual;   )
Teressa Gorman, a South Carolina              )
individual;                                   )
Chris McNally, a South Carolina individual;   )
                                              )
                          Cross-Claimants,    )
v.                                            )
                                              )
American National Insurance Company, a        )
Texas corporation; John Does 1-50;            )
Transamerica Premier Life Insurance           )
Company, an Iowa corporation,                 )
                                              )
                         Cross-Defendants.    )

                                              1
      1:19-cv-00018-JMC         Date Filed 07/16/20       Entry Number 92        Page 2 of 7




 Leslie Gorman, a South Carolina individual;       )
 Teressa Gorman, a South Carolina                  )
 individual;                                       )
 Chris McNally, a South Carolina individual;       )
                                                   )
                           Counter-Claimants,      )
                                                   )
 v.                                                )
                                                   )
 Edward D. Jones & Co., L.P., a Missouri           )
 limited partnership,                              )
                                                   )
                           Counter-Defendant,      )
                                                   )
 American National Insurance Company, a            )
 Texas corporation;                                )
                                                   )
                          Third-Party Plaintiff.   )
                                                   )

       This matter is before the court on an Affidavit of Attorneys’ Fees and Costs (ECF No. 83-

1) by Plaintiff’s Counsel requesting that the court award attorneys’ fees and costs from the

$236,002.09 previously deposited into the court pursuant to an Order granting in part a motion for

interpleader, directing Plaintiff to deposit the interpleaded amount, plus all accrued interest, into

the registry of the Clerk of Court, and granting a motion for partial summary judgment. (ECF No.

77.) On May 21, 2020, Defendant Transamerica Premier Life filed a timely Objection to Amount

of Attorneys’ Fees Requested by Interpleader Plaintiff (“Objection”). (ECF No. 85.) For the

reasons set forth below, the court DENIES Plaintiff’s Counsel’s Request for Attorneys’ Fees and

Costs without prejudice. (ECF No. 83-1.)

                           I.      PROCEDURAL BACKGROUND

       On January 2, 2019, Plaintiff filed a Complaint for Interpleader pursuant to 28 U.S.C.

§§ 1335 and 2361 naming American National Insurance Company (“American”), Transamerica

Premier Life Insurance Company (“Transamerica”), Leslie Gorman, Teressa Gorman, Chris

McNally (the last three collectively, the “Gorman Defendants”), and John Does 1-50, as
                                                   2
      1:19-cv-00018-JMC        Date Filed 07/16/20       Entry Number 92         Page 3 of 7




Defendants. (ECF No. 1 at 6.) Transamerica filed an Answer to the Complaint on March 7,

2019. (ECF No. 11.) Between March 8, 2019, and May 7, 2019, there were several Answers,

Crossclaims, and Replies filed by the parties. (ECF Nos. 15–32.) On July 22, 2019, Plaintiff

filed a Motion to Dismiss and Compel Arbitration as to the Gorman Defendants’ Counterclaims

(ECF No. 33), which was granted by the court on December 10, 2019. (ECF No. 67.) On

February 3, 2020, the Gorman Defendants filed a Motion for Partial Summary Judgment. (ECF

No. 71.) On March 19, 2020, Plaintiff filed a Motion for Interpleader to deposit funds into the

registry of the Clerk of Court. (ECF No. 74.) On April 28, 2020, the court issued an Order

granting the Motion for Partial Summary Judgment and granting in part the Motion for

Interpleader. (ECF No. 77.) On May 21, 2020, Plaintiff’s Counsel filed an Affidavit of

Attorneys’ Fees and Costs, seeking reimbursement of “Thirty-Five Thousand and No/100

($35,000) from the interpleaded funds.” (ECF No. 83 at 3.) On the same day, Transamerica filed

an Objection to the Amount of Attorneys’ Fees Requested by Interpleader Plaintiff. (ECF No.

85.) On June 2, 2020, American filed an Objection to the Amount of Attorneys’ Fees Requested

by Interpleader Plaintiff. (ECF No. 87.) On June 17, 2020, the Gorman Defendants filed an

Objection to the Amount of Attorneys’ Fees Requested by Interpleader Plaintiff. (ECF No. 90.)

                                    II.     JURISDICTION

       This court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1335 because the

Complaint (ECF No. 1) is in the nature of an interpleader. 28 U.S.C. § 1335 provides that:

           The district courts shall have original jurisdiction of any civil action of
           interpleader or in the nature of interpleader filed by any person, firm, or
           corporation . . . having in his or its custody or possession money or
           property of the value of $500 or more, or having issued a note, bond,
           certificate, policy of insurance, or other instrument of value or amount
           of $500 or more . . . .

28 U.S.C. § 1335(a).

                                                 3
      1:19-cv-00018-JMC         Date Filed 07/16/20       Entry Number 92        Page 4 of 7




                                  III.    LEGAL STANDARD

       It is established that “a district court has the discretionary authority to award attorneys’

fees to a plaintiff in an interpleader action.” 7 Charles A. Wright and Arthur R. Miller, Federal

Practice and Procedure, §1719 at 476-488 (1st ed. 1972); see also Tr. of the Dir. Guild of Am.-

Producer Pension Benefits Plans v. Tise, 234 F. 3d 415, 426-428 (9th Cir. 2000); Septembertide

Pub., B.V. v. Stein & Day, Inc., 884 F.2d 675, 683 (2nd Cir. 1989). The burden is on the plaintiff

to “establish[] [their] entitlement to an [attorneys’ fee] award.” See Dusseldorp v. Ho, 4 F. Supp.

3d 1069, 1070 (S.D. Iowa 2014) (citing Hensley v. Eckerhart, 461 U.S. 424, 427 (1983)). There is

a limited scope to compensable expenses, limiting the attorney fees recoverable to “attorney fees

billed to prepare the complaint, obtain service of process on the claimants to the fund, and secure

the plaintiff’s discharge from liability and dismissal from the lawsuit.” Dusseldorp v. Ho, 4 F.

Supp. 3d at 1071 (citing Tr. of the Dir. Guild, 234 F. 3d at 426-427).

                                         IV.    ANALYSIS

A.     The Parties’ Arguments

       In connection with the Complaint for Interpleader, Plaintiff’s Counsel is seeking

reimbursement for attorneys’ fees and costs in the amount of $35,000.00 from the interpleaded

funds. (ECF No. 83-1 at 3.) Plaintiff’s Counsel alleges that attorneys’ fees and costs, in bringing

the interpleader action, actually totals $50,929.89, but he is only seeking a portion of those fees

and costs to be reimbursed from the interpleaded funds. Id. Plaintiff’s Counsel submitted an

Affidavit of Attorney’s Fees and Costs by Kirby D. Shealy III (ECF No. 83-1) along with

invoices from his law firm. Plaintiff’s Counsel contends that the collective value of the lawyers’

time spent was one hundred and seventy-two (172) hours. (ECF No. 83-1 at 2 ¶ 7.) Plaintiff’s


                                                  4
      1:19-cv-00018-JMC         Date Filed 07/16/20       Entry Number 92        Page 5 of 7




Counsel claims that since the action was filed:

        Defendants Leslie Gorman, Teressa Gorman and Chris McNally (collectively, the
        “Gorman Defendants”) filed crossclaims against the other defendants and
        counterclaims against the Plaintiff (ECF [No.] 21). Plaintiff answered those
        counterclaims (ECF [No.] 31) and moved to dismiss them and compel arbitration.
        (ECF [No.] 33). The Court conducted a pretrial conference on September 6, 2019
        (ECF [No.] 51) at which Plaintiff’s counsel appeared. Plaintiff’s Motion to Dismiss
        and Compel Arbitration was argued on October 22, 2019 (ECF [No.] 64) and
        granted by Order filed on December 10, 2019 (ECF [No.] 67). . . .

(ECF No. 83-1 at ¶ 6.) Plaintiff’s Counsel alleges that the reimbursement of attorneys’ fees and

costs in the amount of $35,000.00 is justified “considering (i) the nature, extent, and difficulty of

the case; (ii) the time necessarily devoted to the case; and (iii) the beneficial results that were

obtained.” (Id. ¶ 9.)

        Transamerica and American object to Plaintiff’s Counsel’s request for $35,000.00 in

attorneys’ fees and costs because the “request is excessive” and “attributable to a customer

dispute between Plaintiff and Defendants Leslie Gorman, Teressa Gorman, and Chris McNally

and those fees should be addressed, if at all, between those parties and should not be deducted

from the interpleader proceeds.” (ECF Nos. 85, 87.) The Gorman Defendants object to Plaintiff’s

Counsel’s request for attorneys’ fees and costs for the following reasons: (1) it is alleged that

Robert W. Boos, an attorney whose name appears in Plaintiff’s Counsel’s Affidavit as an

attorney who worked on the case, does not appear on any of the pleadings and is allegedly “not

licensed to practice law in South Carolina, or before this [c]ourt, and has not been admitted pro

hac vice” and, (2) the Barber factors all point in favor of the requested amount of attorneys’ fees

and costs to be reduced. (ECF No. 90 at 5-6.)

B.      The Court’s Review

        When examining a request for attorneys’ fees, the United States Court of Appeals for

the Fourth Circuit has instructed courts to use the following factors to determine what constitutes

                                                  5
      1:19-cv-00018-JMC         Date Filed 07/16/20       Entry Number 92        Page 6 of 7




a reasonable number of hours and the appropriate hourly rate:

       (1) the time and labor expended; (2) the novelty and difficulty of the questions
       raised; (3) the skill required to properly perform the legal services rendered; (4)
       the attorney’s opportunity costs in pressing the instant litigation; (5) the customary
       fee for like work; (6) the attorney’s expectations at the outset of the litigation; (7)
       the time limitations imposed by the client or circumstances; (8) the amount in
       controversy and the results obtained; (9) the experience, reputation and ability of
       the attorney; (10) the undesirability of the case within the legal community in which
       the suit arose; (11) the nature and length of the professional relationship between
       attorney and client; and (12) attorneys’ fees awards in similar cases.

Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 & n.28 (4th Cir. 1978).

       In conjunction with the Barber factors, fee applicants bear the burden of establishing that

the rates requested are “in line with those prevailing in the community for similar services by

lawyers of reasonably comparable skills, experience and reputation.” Blum v. Stenson, 465 U.S.

886, 895 n.11 (1984). “In addition to the attorney’s own affidavits, the fee applicant must provide

satisfactory specific evidence of the prevailing market rates in the relevant community for the type

of work for which he seeks an award.” Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990). While

an affidavit by the attorney representing the fee applicant may be useful and informative in

determining the reasonable rate, an “affidavit, standing alone, is not sufficient evidence.” Robinson

v. Equifax Information Services, LLC, 560 F.3d 235, 243 –244 (4th Cir.2009) (quoting Plyler at

277). Additionally, a district court “abuse[s] its discretion by awarding the hourly rates requested

[by the fee applicant] in the absence of ‘satisfactory specific evidence of the prevailing market

rates.’” Robinson, 560 F.3d at 245. “The relevant market for determining the prevailing rate is

ordinarily the community in which the court where the action is prosecuted sits.” Rum Creek

Coal Sales, Inc. v. Caperton, 31 F.3d 169, 175 (4th Cir. 1994).

       Upon review, the court finds that Plaintiff’s Counsel has not met the burden of providing

satisfactory, specific evidence demonstrating that the hourly rates sought are appropriate or “in

line with those prevailing in the community for similar services by lawyers of reasonably
                                                 6
      1:19-cv-00018-JMC        Date Filed 07/16/20      Entry Number 92       Page 7 of 7




comparable skills, experience and reputation.” Blum, 465 U.S. 886, 895 n.11 (1984). As a result,

the court is unable to award the attorneys’ fees and costs requested in Plaintiff’s Counsel’s

Affidavit. (ECF No. 83-1.)

                                   V.      CONCLUSION

       Based on the above reasoning, the court hereby DENIES Plaintiff’s Counsel’s Request for

Attorneys’ Fees and Costs without prejudice. (ECF No. 83-1.)

       IT IS SO ORDERED.




                                                   United States District Judge
July 16, 2020
Columbia, South Carolina




                                               7
